Citation Nr: 0916546	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  08-00 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a bilateral elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to February 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in January 2009, and accepted such hearing in lieu of 
an in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2008).  A transcript of the hearing is associated 
with the claims file.

The Board notes that the Veteran submitted additional medical 
records in April 2009, but he did not include a waiver of 
initial RO consideration of the records.  However, the Board 
finds that the information contained in these records is 
cumulative of evidence already of record.  Therefore, a 
remand of this matter for such consideration is unnecessary.  
See 38 C.F.R. § 20.1304 (2008).  


FINDING OF FACT

No chronic disorder of either elbow was present in service, 
and the Veteran's current bilateral elbow disability is not 
etiologically related to service.


CONCLUSION OF LAW

A bilateral elbow disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in March 2007, prior to its initial 
adjudication of the claim.  Notice with respect to the 
disability-rating and effective-date elements of the claim 
was included in this notice.    

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).


Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a bilateral elbow disability, as he believes 
this condition arose during his active duty service.  He 
believes that that his current elbow tendinitis is related to 
the tendinitis diagnosis he received while in service.

The Veteran's service treatment records indicate that in 
January 1979, he fell on ice and landed on both elbows.  He 
complained of pain to the touch, and there were mild swelling 
and tenderness.  He complained of elbow pain again in July 
1985.  He was assessed with lateral epicondylitis at that 
time, and it was noted that the Veteran had a nodule on the 
left arm.  In September 1985, the Veteran's condition was 
assessed as persistent tendonitis of the right elbow.  His 
elbows were found to be normal on the February 1987 discharge 
examination.  On a report of medical history prepared in 
connection with that examination, it was noted that the 
problem with the Veteran's right elbow had resolved.

Post-service medical records include an August 1998 report 
from Martin's Point.  At that time, the Veteran reported a 
one moth history of right elbow pain, which occurred after 
the Veteran was cutting branches and limbs during his job as 
a landscaper.  The Veteran was assessed with tendinitis of 
the right elbow.  A later report from Martin's Point from 
February 2008 demonstrates that the Veteran again complained 
of tendinitis, which he believed was service-related.  An 
April 2009 report from the Mid Coast Hospital indicates that 
the Veteran relayed a history of elbow injury in service and 
a diagnosis of tendonitis many years later.  He reported 
pain, and upon palpation he was hypersensitive to even the 
lightest touch, while range of motion was within functional 
limits.  

VA outpatient treatment records from 2002 through 2009 
contain a December 2007 entry indicating that that the 
Veteran has tendinitis in both elbows and that he uses 
Naprosen to treat the condition.  In March 2009, it was 
indicated that the Veteran underwent an occupational therapy 
evaluation for his long standing elbow pain, which the 
Veteran claimed began 30 years ago in service.

The Veteran was also afforded a VA examination regarding his 
elbow condition in June 2007.  The examiner reviewed the 
Veteran's claims folder and noted that the Veteran had 
tendinitis and epicondylitis in service.  The Veteran also 
reported that he worked with his arms a great deal after 
service as a landscaper.  The Veteran indicated that he did 
not have elbow problems since receiving a cortisone shot 
shortly after discharge from service, until 1998, and then 
again in 2004.  He reported symptoms of weakness, 
fatigability and lack of endurance following repetitive 
motion.  After a physical examination revealed tenderness and 
swelling, the examiner assessed the Veteran with tendinitis 
of both elbows, right greater than left.  

With respect to the etiology of the tendinitis, the examiner 
pointed out that from the Veteran's record, it appeared that 
the Veteran's tendinitis while on active duty resolved.  He 
opined that the Veteran's current elbow condition was not due 
to service activities, but rather recurred secondary to 
repetitive occupational activities as a landscape contractor.  
In a follow-up opinion from March 2008, the examiner was 
asked to address whether the recurrence of epicondylitis and 
tendonitis is related to the problem that existed during the 
Veteran's active duty service.  The examiner explained that 
epicondylitis is an injury involving the extensor/supinator 
muscle that originates on the lateral epicondylar region of 
the distal humerus.  It is caused by the overuse at the 
lateral epicondyle.  The examiner explained that while the 
Veteran's in-service epicondylitis was related to service 
activities, the later recurrences were related to 
occupational activities and unrelated to previous activities 
while on active duty.  Thus, the examiner concluded, the 
Veteran's tendonitis at the elbows did not create a 
propensity or likelihood for the recurrence of tendonitis 
after active duty.

The Veteran also testified before a Decision Review Officer 
in April 2008 and before the Board in January 2009.  The 
Veteran explained that his elbow symptoms have been 
persistent since service.  He contended that although his 
elbow symptoms wane at times, it is because he has had to 
alter his daily activities and his employment to prevent them 
from recurring.  He also argued that his elbow condition has 
required continuing treatment.  

Based on the foregoing evidence, the Board finds that the 
Veteran is not entitled to service connection for his 
bilateral elbow disability.  The service treatment records 
document only acute elbow problems and show that both elbows 
were normal at the time of discharge.  Moreover, there is no 
post service medical evidence of a disorder of either elbow 
until more than 10 years following the Veteran's discharge 
from service or of a nexus between a current elbow disorder 
and the Veteran's active service.  In addition, the Board has 
found the June 2007 VA medical opinion with addendum to be 
highly probative evidence against the Veteran's claim, as it 
was based on a review of the Veteran's claims file and 
supported by sound rationale.  

In addition, while the Veteran is currently claiming that he 
has had chronic elbow problems since service and he is 
competent to describe symptoms such as pain, the Board has 
not found the Veteran's statements to be sufficiently 
credible and probative to establish a continuity of 
symptomatology following his discharge from service.  In this 
regard, the Board notes that at the time of his discharge 
from service, the Veteran did not claim to have any elbow 
problem and in fact was found to have normal elbows.  In 
addition, when he sought treatment in 1998, he reported that 
the service problem resolved with treatment and that his 
right elbow pain began a month earlier.  It was not until 
after the Veteran filed his claim for VA compensation in 
March 2007, almost 20 years following his discharge from 
service, that the Veteran alleged that he has been having 
chronic elbow problems since his discharge from service.  The 
Board has not found these statements to be as probative as 
the history provided by the Veteran for clinical purposes in 
1998, prior to the filing of his claim for compensation, and 
at a time when he was more likely to remember what happened 
from 1987 to 1998.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.


ORDER

Entitlement to service connection for a bilateral elbow 
disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


